DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of application 16/209,402 filed on December 04, 2018 (PAT 11081868); 16/209,402 is a continuation of application 15/429,697 filed on February 10, 2017 (PAT 10177548); Application 15/429,697 has provisional 62/294,764 filed on February 12, 2016.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manahan (US 2014/0091583).

In regards to claim 1, Manahan teaches an enclosure arrangement (figure 5) comprising:(a) an enclosure having a cover (530) and a body (540), the cover (530) having a cover perimeter flange (535) and the body having a body perimeter flange (525), the enclosure including a control handle (550) mounted thereon movable between a first rotational position and a second rotational position (see rotational arrow in figure 5); (b) a closure arrangement capable to selectively secure the enclosure closed (equipment inside of the enclosure); and (c) a visual indicator (closed position) mounted on the control handle such that when the control handle is in the first rotational position (closed position), the visual indicator inhibits access to the closure arrangement (a securing arm 550 that secures and locks the enclosure clamp 500 in place, paragraph [0038]), and when the control handle is in the second rotational position (open position) the visual indicator facilitates opening access to the closure arrangement (when the enclosure is open).

In regards to claim 2, Manahan teaches the enclosure arrangement according to claim 1, wherein: (a) the enclosure is an explosion-proof enclosure (claim 1).

In regards to claim 3, Manahan teaches the enclosure arrangement according to claim 1, wherein: (a) the visual indicator is a strip (550b) mounted to rotate with the control handle (550) of the enclosure (figure 5).

Allowable Subject Matter
Claims 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 4 and 7 with the important feature being “(A) a first hanger member; and (B) a removable attachment arrangement, the removable attachment arrangement including:(1) a first removable attachment member positioned on the cover perimeter flange; and (2) a second removable attachment member positioned on the body perimeter flange, the first and second attachment members being positioned adjacent, and spaced from one another across the joint between the cover and body perimeter flanges; (ii) when in the hanging closure-assist orientation, the at least one hanger and fastening arrangement being configured with the first hanger member secured across the joint by the first and second removable attachment members; and (iii) when in the opening-assist orientation, the first hanger member having been removed from attachment to the enclosure, and a first fastener having been replaced in the cover perimeter flange and a second fastener being replaced in the body perimeter flange (claim 4)” and “the electrical component having a non-toggle, linearly actuated, reset button configured to move linearly between a reset configuration and a non-reset configuration; (c) a rotationally operated reset actuator arrangement mounted externally to the body of the enclosure, the rotationally operated reset actuator arrangement being configured, upon actuation, to move about an arc of rotational motion between a first rotational position and a second rotational position; the first rotational position causing the non-toggle, linearly actuated, reset button to be in the reset configuration, and the second rotational position causing the non-toggle, linearly actuated, reset button to be in the non-reset configuration; and (d) a rotation-to-linear motion mechanical link arrangement positioned within the cavity of the body adjacent the electrical component, the rotation-to-linear motion mechanical link arrangement transferring rotational motion from the rotationally operated reset actuator arrangement to linear motion of the non-toggle, linearly actuated, reset button (claim 7).” Therefore claims 4-11 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848